
	

114 HR 4793 IH: Everglades Land Acquisition Act of 2016
U.S. House of Representatives
2016-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4793
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2016
			Mr. Clawson of Florida introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To authorize the Secretary of the Interior to acquire land south of Lake Okeechobee, Florida, for
			 the purpose of flood damage reduction and water storage, treatment, and
			 conveyance purposes, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Everglades Land Acquisition Act of 2016. 2.Land acquisition, south of Lake Okeechobee, Florida (a)Land acquisition authorizedThe Secretary of the Interior shall carry out land acquisition projects south of Lake Okeechobee, Florida, for flood damage reduction and water storage, treatment, and conveyance purposes. Not later than December 31, 2016, the Secretary shall identify all of the land proposed to be acquired under the authority of this subsection.
 (b)ConsiderationAs consideration for the acquisition of land under subsection (a), the Secretary of the Interior may not pay more than the fair market value of the land. The Secretary may accept donations of land under such subsection.
 (c)Restoration and useUpon acquisition of land under subsection (a), the Secretary of the Interior, in consultation with the Chief of Engineers of the Army Corps of Engineers, shall provide for—
 (1)restoration of the acquired land for flood damage reduction and water storage, treatment, and conveyance purposes; and
 (2)utilization of the acquired land in conjunction with projects implementing the Comprehensive Everglades Restoration Plan.
				(d)Land transfer authority
 (1)In generalThe Secretary of the Interior may transfer or sell the land acquired under subsection (a) to the Army Corps of Engineers, the State of the Florida, a political subdivision of the State, or a nonprofit conservation organization.
 (2)Operation and maintenanceIf the Secretary transfers or sells the land under this section, the Secretary of the Interior and the entity that receives or purchases the land shall execute a written agreement relating to the operation and maintenance of the land and any improvements to the land.
 (e)Supplemental appropriationsFor an additional amount for fiscal year 2016, to remain available until December 31, 2019, there is hereby appropriated, out of any money in the Treasury not otherwise appropriated, $500,000,000 to the Secretary of the Interior for the purpose of purchasing and restoring land south of Lake Okeechobee, Florida, for flood damage reduction and water storage, treatment, and conveyance purposes: Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.
			
